Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 
Currently, claims 1, 3, 9, 12-13, 22-23, 28-31, 34, 36, 43, and 59 are pending in the instant application.  Claims 36 and 43 have been withdrawn from consideration as being drawn to a nonelected invention.  Claims 2, 4-8, 10-11, 14-21, 24-27, 32, 35, 37, 39-42, 44-58 have been canceled.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.  Response to arguments follow.  
Claims 1, 3, 9, 12-13, 22-23, 28-31, 34, and 59 are under examination with the combination of methylation sites of chr2 position 42329494, chrl7 position 48596391, chr20 position 62588571, chrl5 position 77989064, chr16 position 23135833, chr20 position 31126189, chr22 position 38307317, chrl9 position 3434939, chrl6 position 3023231, chrl7 position 1509945 and chrl6 position 1458639.


Election/Restrictions
The response addressed the restriction requirement.  This has been previously considered and addressed.  See the final office action mailed 10/21/2020.  
Withdrawn Objections/Rejections
The objection to claims 3, 29-31 to recite tables has been withdrawn in view of the response and amendment to the claims.  The claims are more concise by the recitation of the table then including pages and pages of text and the amendment to the claims clearly recite the information that is relied upon from the table for the claims. 
The objection to claim 13 and 23 is withdrawn in view of the amendment to the claims. 
The rejection of claims 1, 3-5, 9, 12-13, 22-24, 28-31, 34-35, and 51 under 35 USC 112(a) is withdrawn in view of the response filed on 03/08/2021.  Specifically table 1 indicates uracil levels in reacted thyroid nodule DNA from cancer or benign tissues and the levels above or below the levels indicate benign or cancer tissues.  
Claim Objections
Claim 34 is objected to because of the following informalities:  claim 34 recites “and/or” however this is not grammatically correct, the claim should recite and, or but not and/or.  Appropriate correction is required.

	
Maintained Rejections
Improper Markush Rejection
Claim 1, 3 and 12 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping plurality of methylation of chr2 position 42329494, chrl7 position 48596391, chr20 position 62588571, chrl5 position 77989064, chr16 position 23135833, chr20 position 31126189, chr22 position 38307317, chrl9 position 3434939, chrl6 position 3023231, chrl7 position 1509945 and chrl6 position 1458639 (claim 1 and 12) and one or more additional sites selected from table 1 (claim 3) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each methylation site of 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
The response traverses in the response filed 03/08/2021.  The traversal was addressed in the advisory action mailed 04/15/2021.  For the reasons of record and the reasons addressed in the advisory action mailed 04/15/2021 the rejection is maintained.  	
	
Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 22-23, 29-31, 34, 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 (a).  Claim 12 recites diagnosing said subject as having an increased probability of having

	(b).  Claims 29 is  indefinite.  Claim 29 requires determining a papillary thyroid carcinoma methylation alteration score wherein the score is equal to the number of methylation sties at chromosome positions with respect to HG19 reference genome in table 1 having a uracil level equal to or greater than the corresponding threshold for the respective chromosome positions set forth in table 1. It is unclear how the methylation alteration score is calculated.  The claim requires that it is equal to the number of methylation sites at chromosome positions with 
(c).  Claims 30-31 and 34 is vague and  indefinite.  Claim 30 requires determining a benign thyroid nodule methylation alteration score wherein the score is equal to the number of methylation sties at chromosome positions with respect to HG19 reference genome in table 1 having a uracil level equal to or greater than the corresponding threshold for the respective chromosome positions set forth in table 3, equal or less than in table 4, or both. It is unclear how the methylation alteration score is calculated.  The claim requires that it is equal to the number of methylation sites at chromosome positions with respect to HG19 reference genome in table 1 having a uracil level equal to or greater than the corresponding threshold level for the respective chromosome positions set forth in table 3 or table 4.  It is unclear if this alteration score is for all of the positions recited in table 1, the elected combination of chromosome positions, or only the number of methylation sites that have uracil equal or greater than the threshold from table 3.  Furthermore the chromosome positions in table 1 are not equivalent to positions in table 3 and 4 and it is unclear what is being determined as there are more methylation sites in table 1 than table 

Response to Arguments
The response traverses the rejection on page 16-17 of the remarks mailed 03/08/2021. The response asserts that the method expressly requires all steps of measuring, diagnosing and treating and these steps are performed on said subject and therefore the claims are not indefinite.  This response has been reviewed but not found persuasive. The claim recites diagnosing said subject as having an increased probability of having or developing thyroid cancer based in part on the methylation levels.  The recitation of “based in part” renders the claim indefinite and while the claim recites measuring, diagnosing and treating of said subject, the recitation of diagnosing said subject based in part on the methylation levels renders the claim indefinite.  It is unclear what part is required or “in part” the methylation levels diagnose the subject, as addressed above the recitation of diagnosing based at least in part of methylation levels without any recitation of what part of methylation levels are required or any recitation of increased or decreased methylation levels required for diagnosis in the active process step the claim is rendered indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 9, 28, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (Nature Genetics, 2011, vol 43, pp 768-777).  
Hansen teaches genome scale bisulfite sequencing of colorectal cancer and designed a quantitative custom illumine array for methylation analysis.  Hansen teaches performing the array methylation analysis on normal and cancer samples from thyroid (see pg. 768 and figure 1) (surgical sample, see sample preparation) (claim 9).  Hansen teaches whole genome bisulfite sequencing of colon cancer samples and matched normal mucosa and alignment of sequencing 
However Hansen teaches analysis of methylation of thyroid cancer using methylation array analysis.  Therefore it would have been prima facie obvious to include analysis of additional cancer samples using the whole genome bisulfite sequencing including thyroid cancer samples to allow for thorough detection of all methylation sites associated with thyroid cancer.  The ordinary artisan would have been motivated to use with a reasonable expectation of success thyroid cancer samples in the whole genome sequence analysis as taught by Hansen to allow for increased detection of methylation sites in thyroid cancer because  Hansen teaches that increased methylation in each cancer type is consistent with increased epigenetic plasticity in varying environments and increased epigenetic heterogeneity in cancer (see pg. 774). 
It is noted that the claims do not require only detecting a cytosine and therefore the claim reads on detecting unmethylated positions and whole genome bisulfite sequencing as taught by Hansen teaches analysis of every position within the genome and detection using a detection assay.  Using whole genome bisulfite sequencing teaches detection of either a cytosine or uracil . 
Response to Arguments
The response traverses the rejection on page 19-20 of the remarks mailed 03/08/2021.  The response asserts that Hansen acknowledges that at least some positions had “no coverage” and therefore is it not the case that every position was detected much less methylation level measured in the method of Hansen and it cannot be assumed that the recited positions were detected or measured.  The response asserts the office has no basis for concluding this would necessarily be the case.  This response has been thoroughly reviewed but not found persuasive.  The supplemental data indicates that 7.79 billion bisulfite reads were obtained (see supplementary table 14, pg. 25) which demonstrates that each position within the human genome was analyzed.  Additionally, supplementary table 1 demonstrates that whole genome bisulfite sequence coverage both genome-wide and CpG cytosines, thus demonstrating that CpG cytosines were analyzed, demonstrates each CpG position and cytosine was analyzed for methylation. Furthermore the methods supplemental teaches that accurate quantitation of absolute DNA methylation level at the single nucleotide resolution was obtained by bisulfite padlock probes (see capture bisulfite sequencing) and teaches 474,829 CpG were analyzed.  The response points to one statement that Hanson address that after excluding CpG with no coverage in all samples and asserts that Hansen acknowledges that at least some positions had no coverage.  Hansen addressed that some data was excluded however this does not teach that some 
New Grounds of Rejection	
Claim Rejections - 35 USC § 103
Claims 1, 3, 9, 28, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Gu (Nature Methods, Feb 2010, vol 7, pp 133-138) in view Hansen (Nature Genetics, 2011, vol 43, pp 768-777).  
Gu teaches DNA methylation mapping of clinical samples at SNP resolution.  Gu teaches reduced representation bisulfite sequence for genome scale DNA methylation analysis.  Gu teaches obtaining colon cancer tumor tissue samples, digesting isolated DNA with MspI, treating DNA with bisulfite, followed by amplification (see RRBS library construction).  Gu teaches RBBS for analysis of CpG and methylation levels.  Because Gu performs the same methylation analysis method as disclosed in the instant specification the method of Gu will inherently detect the uracil levels of the elected chromosome positions. Gu does not teach analysis of thyroid samples. 
Hansen teaches genome scale bisulfite sequencing of colorectal cancer and designed a quantitative custom illumine array for methylation analysis.  Hansen teaches performing the array methylation analysis on normal and cancer samples from thyroid (see pg. 768 and figure 1) (surgical sample, see sample preparation) Hansen teaches whole genome bisulfite sequencing of colon cancer samples and matched normal mucosa and alignment of sequencing reads (see whole genome bisulfite sequencing, online methods).  Hansen therefore teaches isolating DNA molecules from a cancer and normal tissue, contacting the isolated DNA with bisulfite and 
Because Hansen teaches analysis of methylation of both colon and thyroid cancer using methylation analysis and Gu teaches analysis of methylation of colon it would have been prima facie obvious to include analysis of additional cancer samples using the RBBS method of Gu to allow for thorough and quicker detection of all methylation sites associated with thyroid cancer.  The ordinary artisan would have been motivated to use with a reasonable expectation of success thyroid cancer samples in the RBSS analysis as taught by Gu because Hansen teaches it allows for increased detection of methylation sites in thyroid cancer and Hansen teaches that increased methylation in each cancer type is consistent with increased epigenetic plasticity in varying environments and increased epigenetic heterogeneity in cancer (see pg. 774). 
 


Conclusion
No claims are allowable.
An amendment to the claims as recited as below would overcome the rejections and objections of record:  

1. A method of measuring methylation levels of DNA molecules of a human subject, the method comprising:
(i) isolating DNA molecules from a thyroid nodule of said subject thereby forming isolated thyroid nodule DNA molecules,
(ii) contacting said isolated thyroid nodule DNA molecules with a bisulfite salt thereby forming reacted thyroid nodule DNA molecules, and
(iii) measuring methylation levels by detecting the presence of cytosine or uracil in said reacted thyroid nodule DNA molecules at the following chromosomal positions: chr2 position 42329494, chr17 position 48596391, chr20 position 62588571, chr15 position 77989064, chr16 position 23135833, chr20 position 31126189, chr22 position 38307317, chr19 position 3434939, chr16 position 3023231, chr17 position 1509945, and chr16 position 1458639 with respect to human 

12. A method of treating a human subject, said method comprising:

(a) measuring methylation levels of thyroid nodule DNA molecules of said subject, wherein the measuring comprises:

	(i) isolating DNA molecules from a thyroid nodule of said subject thereby forming isolated thyroid nodule DNA molecules,
	(ii) contacting said isolated thyroid nodule DNA molecules with a bisulfite salt thereby forming reacted thyroid nodule DNA molecules, 
	(iii) contacting said reacted thyroid nodule DNA molecule with a probe or primer complementary to a sequence at or within 1000 nucleoties of a plurality of methylation sites, wherein the plurality of methylation sites comprise chr2 position 42329494, chr17
position 48596391, chr20 position 62588571, chr15 position 77989064, chr16 position
23135833, chr20 position 31126189, chr22 position 38307317, chr19 position 3434939, chr16
position 3023231, chr17 position 1509945, and chr16 position 1458639 with respect to human genome assembly hg19; and 
	(iv) determining levels of uracil by detecting the presence of cytosine or uracil in said reacted thyroid nodule DNA molecules at the plurality of methylation sites;

(b) diagnosing said subject as having an increased probability of having or developing thyroid cancer; and

(c) treating said subject, wherein treating comprises (1) thyroid surgery, radiation therapy,
radioactive iodine therapy, chemotherapy, thyroid hormone therapy, or (ii) administering
Cabozantinib-S-Malate, Vandetanib, Doxorubicin Hydrochloride, Lenvatinib Mesylate,
or Sorafenib Tosylate.

Claim 34 replace “and/or” with “or”
Cancel claim 29-31, 34, 36, 43, and 59. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634